         Case 2:19-cv-01691-CKD Document 32 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR FERNANDO SAMARO,                            No. 2:19-cv-01691-CKD P
12                         Plaintiff,
13            v.                                         ORDER
14    SIMPSON,
15                         Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On September 10, 2020, 2020, defendant filed a

19   motion to dismiss plaintiff’s complaint. ECF No. 31. The time for plaintiff to file any opposition

20   to this motion has expired and plaintiff has not responded. See Local Rule 230(l).

21           Accordingly, IT IS HEREBY ORDERED that:

22           1. Plaintiff shall file an opposition or a statement of non-opposition to defendant’s

23                 motion to dismiss within 21 days from the date of this order.

24           2. Any request for an extension of time to comply with this order will require a showing

25                 of good cause.

26   /////

27   /////

28   /////
                                                         1
       Case 2:19-cv-01691-CKD Document 32 Filed 01/28/21 Page 2 of 2


 1          3. Plaintiff is warned that the failure to comply with this order may be deemed a waiver

 2              of any opposition to the granting of the motion and may result in the imposition of

 3              sanctions, up to and including the dismissal of this action.

 4   Dated: January 28, 2021
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/sama1691.nooppmtd.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
